                       "''"''·       Case 1:19-cr-00875-LTS Document 15 Filed 01/30/20 Page 1 of 1

                  ~~:'
                   ·.,. ,,._.., -.
                                                                                    :::e:::~:~::::e·::stice       '"··~~=====-=======:::i
                                                                                    Southern District of · 1a.,
                                                                                    The Silvio J Mollo Building
                                                                                    One Saint Andrew's Pla~a
                                                                                    New York, New York 10007
                                                                                                                  i   DOCL:>.tE:\T
                                                                                                                  : ! I rCTRO\.lC:\LLY FILED

                  BYECF
                                                                                    January 30, 2020                   oc    :t·
                                                                                                                                   ----·-- ---  -,,----
                                                                                                                               ,,.'       •,   /-"-,Jr7t,1.L
                  Hon. Laura Taylor Swain                                                                                •            f   •               /..,.>

                                                                                                                        -------                - - . ~=~_- ____ =-._J
                                                                                                                                                     l   ......-   I   1




                  United States District Judge
                  Southern District of New York
                  Daniel Patrick Moynihan U.S. Courthouse
                  500 Pearl Street
                  New York, New York 10007

                                 Re:    United States v. Darrius Christopher, 19 Cr. 875 (LTS)

                  Dear Judge Swain:

                          The Government writes to request, with the consent of the defendant, that the Court so-
                  order the attached proposed protective order. The proposed order will enable the Government to
                  produce information such as 911 calls that have sensitive information contained therein.

                         In addition, the parties request that the Court adjourn the status conference currently
                 scheduled for February 4, 2020 for approximately four weeks or at a date convenient for the
                 Court. 1 This will enable the parties to discuss a potential disposition to this matter and for the
                 Government to produce the additional discovery. To the extent the Court agrees to adjourn the
                 conference, the Government requests that time be excluded until the date of the next conference.
                 The defendant does not object to that request.

                                 The Government is available to address any questions the Court may have.



THE APPLICATION IS GRANTED. THE CONFERENCE IS   ad. I (lJJI o..J.
                                                           IA
                                                                                    Respectfully submitted,
;).   ;J[/~AT   :1,\c/)   ~INCOURTROOM 17C.~~RSUANTT018
lJ SC s3161(H)(7)(A) rnm·HE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TIME      GEOFFREY S. BERMAN
FROM l'ODAY'S DATE THROUG~~.:lo OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND
THE DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE    SO ORDERED.         United States Attorney for the
                                                                                    Southern District of New York


                                                                                 By:_/s_/_ _ _ _ _ _ _ __
                                                                                     Ryan B. Finkel I Mollie Bracewell
                                                                                     Assistant United States Attorneys
                                                                                     (212) 63 7-6612 I 2218


                 cc:             Steven Brill, Esq. (by ECF)

                 1
                   The defendant has suggested February 27, 2020 in the afternoon or any time on March 2, 2020. Either would work
                 for the government.
